We think that on this record the verdict is contrary to the evidence; the only basis for an inference of defendant’s negligence is the story that plaintiff was carried *953from 100 feet to half a block, hanging unconscious on the bumper of defendant’s automobile, without the knowledge of defendant; improbable in itself, and utterly inconsistent with the reasonable and natural account of the occurrence given by defendant’s witnesses, two at least of whom were disinterested. We cannot approve methods of cross-examination, examples of which are to be found at folios 210, 225 and 270 of the record, nor can or should we exclude such matters from consideration when exercising our discretionary power to order a new trial in the interests of justice. Judgment and order reversed on the law and facts, and a new trial granted, costs to abide the event. Jenks, P. J., Thomas, Stapleton, Rich and Blackmar, JJ., concurred.